UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7958



KENNETH FRANKLIN BELL,

                                              Plaintiff - Appellant,

          versus

LIEUTENANT MCCULLION; MEDICAL STAFF, Cumber-
land County Jail; OFFICIALS, Cumberland County
Jail,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-95-150-CT-BR)

Submitted:   April 15, 1996                 Decided:   April 30, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Kenneth Franklin Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny Appellant's motion for appointment of

counsel and affirm on the reasoning of the district court. Bell v.
McCullion, No. CA-95-150-CT-BR (E.D.N.C. Nov. 16, 1995). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         AFFIRMED




                                2